Appellate Case: 21-3079     Document: 010110663193       Date Filed: 03/28/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 28, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-3079
                                                    (D.C. No. 6:16-CR-10038-EFM-1)
  KURT A. URBANEK,                                              (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       After pleading guilty for possessing a firearm while a felon, a violation of 18

 U.S.C. §§ 922(g)(1) and 924(a)(2), Kurt Urbanek was sentenced in February 2017 to

 36 months’ imprisonment followed by three years supervised release. In February

 2021, the United States filed the instant petition to revoke Defendant’s supervised

 release. After Defendant pled guilty to four of five alleged violations, the district




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-3079    Document: 010110663193        Date Filed: 03/28/2022     Page: 2



 court revoked Defendant’s supervision and sentenced him to eighteen months’

 incarceration with no term of supervision to follow. Defendant timely appealed.

        Defendant’s counsel submitted an Anders brief stating that this appeal presents

 no non-frivolous grounds for reversal. After careful review of the record, we agree.

 Exercising jurisdiction under 28 U.S.C. § 1291, we grant counsel’s motion to

 withdraw and dismiss this appeal.

                                I.     BACKGROUND

        This appeal follows Defendant’s second revocation hearing on his 2017 guilty

 plea. In 2017, Defendant was charged in a six-count indictment: five counts of

 unlawful possession of a firearm, ROA, Vol. I at 13–15 (all violations of 18 U.S.C.

 §§ 922(g)(1) and 924(a)(2)); and one count of unlawful possession of body armor,

 ROA, Vol. I at 15 (violation of 18 U.S.C. §§ 931(a) and 16). Defendant pled guilty

 to one count of being a felon in possession of a firearm, and the district court

 sentenced him to thirty-six months’ imprisonment followed by three years of

 supervised release. While on supervised release, Defendant had his supervised

 release first revoked in December 2019, and after a hearing, the district court

 sentenced him to twelve months, followed by twenty-four months’ supervised

 release.

        On April 14, 2021, the district court held a second revocation hearing after the

 government filed another supervised release violation report. The government

 alleged four violations: possession of a controlled substance, namely

 methamphetamine; use of a controlled substance, namely methamphetamine; contact

                                            2
Appellate Case: 21-3079   Document: 010110663193       Date Filed: 03/28/2022      Page: 3



 with a person known to have engaged in criminal activity; and attempting to

 adulterate a urine sample. The government did not proceed with a fifth violation

 after a magistrate judge found the allegation lacked probable cause. Defendant

 admitted to the four violations, and the court accepted his admission. No other

 evidence was entered by either party.

       The district court determined that Defendant’s highest violation was in the

 category “B” and that he had a criminal history category of “IV.” ROA, Vol. III at

 45–46. During the revocation hearing, Defendant argued that he should remain

 incarcerated until he could enter a treatment program with the VA, where he had a

 bed secured for April 22, 2021. He also argued that the court could require

 Defendant to attend an inpatient program or delay proceedings on the revocation until

 after he completed a treatment program. The government argued that Defendant’s

 prior revocation and use of a urine adulteration device showed his dishonesty. The

 district court ultimately concluded that Defendant was “not really working in good

 faith” with the probation office nor was he “amenable to supervision.” ROA, Vol. III

 at 57–60.

       Defendant notified his attorney that he wished to appeal both the revocation of

 his supervised release and the eighteen-month sentence, and his counsel timely filed

 a notice of appeal. Counsel then submitted an opening brief pursuant to Anders v.

 California, 386 U.S. 738 (1967), authorizing counsel “to request permission to

 withdraw where counsel conscientiously examines a case and determines that any

 appeal would be wholly frivolous.” United States v. Calderon, 428 F.3d 928, 930

                                           3
Appellate Case: 21-3079    Document: 010110663193        Date Filed: 03/28/2022     Page: 4



 (10th Cir. 2005). Anders entitles a defendant to file a response to counsel, raising

 additional points for appeal. Anders, 386 U.S. at 744. Neither Defendant nor the

 government filed a response.

                                  II.   DISCUSSION

       Anders provides that:

              [I]f counsel finds [the defendant’s] case to be wholly
              frivolous, after a conscientious examination of it, he
              should so advise the court and request permission to
              withdraw. That request must, however, be accompanied
              by a brief referring to anything in the record that might
              arguably support the appeal. . . . [T]he court—not
              counsel—then proceeds, after a full examination of all the
              proceedings, to decide whether the case is wholly
              frivolous. If it so finds it may grant counsel’s request to
              withdraw and dismiss the appeal . . . .

 386 U.S. at 744. When counsel submits an Anders brief, we review the record de

 novo. See United States v. Leon, 476 F.3d 829, 832 (10th Cir. 2007) (per curiam).

 Based on our de novo review of the record, we conclude that none of the issues

 addressed in the Anders brief have merit, nor have we detected any other non-

 frivolous issue.

       A. Defendant has no non-frivolous argument challenging the district
          court’s revocation of his supervised release.

       We review a district court’s revocation of supervised release for abuse of

 discretion. United States v. Metzener, 584 F.3d 928, 932 (10th Cir. 2009) (citation

 omitted). If a district court finds “by a preponderance of the evidence that [a]

 defendant violated a condition of supervised release,” it may revoke the defendant’s



                                            4
Appellate Case: 21-3079    Document: 010110663193        Date Filed: 03/28/2022     Page: 5



 supervised release. 18 U.S.C. § 3583(e)(3). The requirements for a revocation

 hearing are set forth in Federal Rule of Criminal Procedure 32.1.

        Rule 32.1(b)(2) sets out five requirements for a revocation hearing. First, the

 defendant must have written notice of the alleged violation. Fed. R. Crim. P.

 32.1(b)(2)(A). Here, the district court informed Defendant that “a report of

 violations of your conditions of supervised release” had been filed and ensured that

 Defendant had seen the report. ROA, Vol. III at 43. Next, Defendant was entitled to

 the “disclosure of evidence” against him and an opportunity to present his own

 evidence and question any adverse witnesses. Fed. R. Crim. P. 32.1(b)(2)(B)–(C).

 Here, Defendant admitted to the violations, and no evidence was submitted to the

 district court. Third, Defendant had a right to be represented by counsel, which he

 was. Fed. R. Crim. P. 32.1(b)(2)(D). Finally, Defendant was given ample

 “opportunity to make a statement and present any information in mitigation.” Fed. R.

 Crim. P. 32.1(b)(2)(E); see ROA, Vol. III at 55–59, 62–73.

        Both the defendant’s admission to the violations and the district court’s

 following of proper procedure in the revocation hearing lead this court to conclude

 that the district court did not abuse its discretion in revoking Defendant’s supervised

 release.

        B. Defendant has no non-frivolous argument challenging the district
           court’s eighteen-month sentence.

        This court reviews a revocation sentence for clear error regarding its factual

 findings and de novo on its legal conclusions. United States v. Handley, 678 F.3d


                                            5
Appellate Case: 21-3079     Document: 010110663193         Date Filed: 03/28/2022      Page: 6



 1185, 1188 (10th Cir. 2012). If a sentence is both “reasoned and reasonable,” this

 court will not disturb it. Id. (citations omitted). A “reasoned sentenced” is one that

 is procedurally reasonable, while a “reasonable sentence” is one that is substantively

 reasonable. United States v. McBride, 633 F.3d 1229, 1232 (10th Cir. 2011).

 Defendant’s sentence is both procedurally and substantively reasonable.

        First, a procedurally unreasonable sentence is one where the district court fails

 to correctly calculate the Guidelines sentence, treats the Guidelines sentence as if it is

 mandatory, relies on clearly erroneous facts, or fails to adequately explain the

 sentence. United States v. Haley, 529 F.3d 1308, 1311 (10th Cir. 2008). The district

 court properly classified Defendant’s Guidelines range, highest violation grade, and

 criminal history. ROA, Vol. III at 45–46. While the government did not pursue one

 of the five initial violations, that decision had no impact on the district court’s

 calculations. The district court recognized that there was a sentencing range he could

 consider. Id. When the district court imposed its sentence, it explained its reasons

 for doing so. ROA, Vol. III at 71–72. Thus, the imposition of the eighteen-month

 sentence was procedurally reasonable.

        Next, a sentence is substantively unreasonable when it “exceeds the bounds of

 permissible choice, given the facts and the applicable law.” United States v. Chavez,

 723 F.3d 1226, 1233 (10th Cir. 2013) (quotation omitted). Here, the eighteen-month

 sentence was within the Guidelines range. ROA, Vol. III at 46 (“the law would

 authorize me to revoke [Defendant]’s term of supervision and sentence him to a term

 of incarceration of up to two years”). The district court gave adequate explanation

                                             6
Appellate Case: 21-3079      Document: 010110663193       Date Filed: 03/28/2022   Page: 7



 for the imposed sentence, relying on the applicable facts. Id. at 71–73 (explaining

 that he doubted Defendant was “committed enough to comply over a long haul;”

 recognizing that the Defendant has “been back here several times;” and that “based

 on the factors that I’m required to consider and certainly have considered at length,

 . . . this is an appropriate sentence”). The district court’s imposition of an

 eighteen-month sentence did not exceed the bounds of permissible choice, and thus is

 substantively reasonable.

                                  III.   CONCLUSION

       Our independent review of the record reveals that Defendant has no

 non-frivolous grounds for reversal based on either issue raised in counsel’s Anders

 brief or any other potential issues this record would support. We therefore grant

 counsel’s motion to withdraw and dismiss this appeal.


                                              Entered for the Court



                                              Mary Beck Briscoe
                                              Circuit Judge




                                             7